COMPTON, J.,
dissenting.
This is the case of a pedestrian who was injured because he stepped directly into the path of a closely approaching automobile that was in his full, unobstructed view. Nevertheless, the majority holds the pedestrian was not guilty of contributory negligence as a matter of law. I disagree.
The crucial inquiry in this case should be directed to the quality of the plaintiff’s lookout. After careful consideration of the pertinent case law on the subject, the trial judge concluded, and properly so in my opinion, that Basilotta failed as a matter of law to exercise a reasonable lookout. The majority opinion never specifically addresses the lookout issue.
Relevant to the question of lookout, the evidence is uncontradicted that the plaintiff, a sailor who had just left a bar called the “Hotel California,” was walking south in a statutory crosswalk from the northwest corner to the southwest corner of the intersection. Having seen defendant’s vehicle approaching from the right 500-600 feet away before he stepped into the street, plaintiff *688walked to about the center of East Ocean View Avenue. There, he again looked and saw defendant’s vehicle approaching from his right “about 300 feet away.” Basilotta continued crossing the street and, “all of a sudden,” saw defendant’s car out of his “peripheral vision . . . bearing down” on him a moment before the impact. Defendant told the investigating police officer she was travelling 35 miles per hour at the point of collision. The traffic light facing'defendant was red as plaintiff left the northwest corner but changed to green for defendant when she was 160 feet from the intersection.
After observing defendant’s car approaching 100 yards away, Basilotta failed to even glance to his right again during the period of time it took him to walk from the center of the street, cross the left-turn lane for eastbound traffic, and move into the left-hand eastbound lane where he was struck. “A single glance to his right would have warned him of [the vehicle’s] closer approach and [plaintiff] could have as readily stopped as he could have looked.” Whichard v. Nee, 194 Va. 83, 87, 72 S.E.2d 365, 368 (1952).
“When a pedestrian, in a city or town, steps on a one-way street where traffic comes only from his right, he is under the legal duty of looking to his right for approaching vehicles, and although he may have by statute the right of way, he will be guilty of contributory negligence if he attempts to assert it in the face of approaching traffic dangerously near him.” 194 Va. at 88, 72 S.E.2d at 368.
Moreover, the plaintiff never stated, nor does the evidence otherwise show, that plaintiff saw defendant’s vehicle slow or make any other movement to indicate that defendant intended to yield the right of way to him. In Phillips v. Stewart, 207 Va. 214, 148 S.E.2d 784 (1966), cited by the majority, such evidence was “the one overriding fact” that “save[d] the plaintiff’s case.” 207 Va. at 218, 148 S.E.2d at 787. Here, such evidence is utterly lacking to save this plaintiff’s case.
Phillips does not support the majority’s argument; rather it mandates a contrary holding. In Phillips, on comparable evidence as to the issue of lookout, the court quoted the following excerpt from the plaintiff’s testimony:
*689“ ‘Q. Now, you say that you thought that the car going west was going to stop to allow you to cross. Did the car do anything to indicate that to you?
“ ‘A. Well, it slowed down a little bit, like it was going to stop, but it never stopped.
“ ‘Q. Now, were you in the crosswalk when the car did that?
“ ‘A. Yes. I was about, oh, about middle ways of the street.' " (Emphasis in original.) 207 Va. 218-19, 148 S.E.2d 787-88.
After emphasizing the saving nature of that testimony, the court held that a jury question of plaintiffs alleged contributory negligence had been presented, stating:
“Thus, when the plaintiff was approximately in the middle of the street, he saw the defendant’s vehicle slow down as if it were going to stop to permit him to cross in front of it. That such action on the part of the defendant led the plaintiff into a false sense of security cannot be doubted in light of the ensuing collision. But it was for the jury to say whether the plaintiff, in crossing in front of the car under those circumstances, was justified in so responding to the slowing down of the defendant’s vehicle and whether he exercised due care for his own safety.” 207 Va. at 219, 148 S.E.2d at 788.
Implicit in the Phillips decision is the proposition that unless there is evidence from which a reasonably prudent pedestrian, traversing a city street within a statutory crosswalk, can believe a motorist closely approaching on a green light and in plain view will yield the right of way, the pedestrian who steps directly in front of such vehicle is guilty of contributory negligence as a matter of law for failure to exercise a reasonable lookout. That proposition controls this case and I would affirm the judgment of the trial court.